THIS PROMISSORY NOTE MAY CONSTITUTE A SECURITY, THAT HAS NOT BEEN REGISTERED UNDER ANY FEDERAL OR STATE SECURITIES LAWS, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.THIS PROMISSORY NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER ANY APPLICABLE SECURITIES LAWS UNLESS AND UNTIL THE HOLDER HEREOF PROVIDES (i) INFORMATION SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION IS NOT REQUIRED, OR (ii) AN OPINION OF COUNSEL ACCEPTABLE TO MAKER THAT SUCH REGISTRATION IS NOT REQUIRED. CONVERTIBLE PROMISSORY NOTE December 30, 2015 FOR VALUE RECEIVED, the undersigned, TRANSATLANTIC PETROLEUM LTD., an exempted company incorporated with limited liability under the laws of Bermuda (“Maker”), promises to pay to the order of ANBE HOLDINGS, L.P. (“Holder”), at 16803 North Dallas Parkway, Addison, Texas, 75001, or at such other place as may be designated in writing by the Holder of this Note, the principal sum of Five Million Dollars and 00/100 ($5,000,000.00), or such lower amount as may have been drawn by Maker, together with interest thereon at the rates and terms hereafter specified (the “Loan”).
